DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a system, comprising: wherein the processing element of one of the test and measurement instruments executes code to cause the processing element to manipulate one of the clocks to pass information to another of the plurality of test and measurement instruments, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious a method of synchronizing a system comprising at least two test and measurement instruments including a master test and measurement instrument and at least one slave test and measurement instrument, the method comprising: modulating a run clock at a first test and measurement instrument of the at least two test and measurement instruments to encode information to be sent to another of the at least two test and measurement instruments; receiving the modulated run clock at a second test and measurement instrument of the at least two test and measurement instruments; and decoding the information at the second test and measurement instrument of the at least two test and measurement instruments, along with all the other limitations as required by claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICK O NEILL/Primary Examiner, Art Unit 2842